Citation Nr: 1741155	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-31 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder (claimed as residuals of a right knee injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from June 1961 to June 1964 in the Army.  His DD 214 shows that his military occupational specialty was a parachute rigger and that he was awarded a Parachutist Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss, bilateral tinnitus, and a right knee disorder.  That decision also granted service connection for osteoarthritis of the left knee which was assigned an initial 10 percent disability rating.  

A July 2012 rating decision granted service connection for instability of the left knee which was assigned a 10 percent disability rating and increased a noncompensable rating for a lumbar strain to 10 percent.  

A December 2016 rating decision granted service connection for bilateral hearing loss, which was assigned an initial noncompensable disability rating, and for bilateral tinnitus, which was assigned an initial 10 percent disability rating, all effective September 21, 2010 (date of receipt of claim).  The Veteran has not appealed either the initial disability ratings assigned or the effective dates.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the Veteran's November 2012 VA Form 9, Appeal to the Board, he requested a Board hearing by videoconference.  He was scheduled for an August 9, 2017 videoconference.  An August 2, 2017, Report of General Information discloses that upon telephoning the Veteran, he requested that the Board adjudicate his claim on the basis of the evidence of record.  Accordingly, the Veteran did not appear for the scheduled hearing, and his request for a Board hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

A right knee disorder (claimed as residuals of a right knee injury) is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder (claimed as residuals of a right knee injury) are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a September 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  In response to the September 2010 VCAA letter, the Veteran reported in October 2010 that he would continue to "seek medical treatment/opinions on [his claimed] conditions [and would] forward any new evidence in the near future."  However, no additional evidence relevant to the claim for service connection for a right knee disability has been submitted.  All VA records are on file and he had never received postservice treatment for a right knee disorder.  The service treatment records (STRs) are on file.  

The Veteran was scheduled to testify at an August 2017 Board videoconference but he cancelled that hearing without asking to be rescheduled.  The Veteran was afforded a VA examination of his right knee in 2011, which found no disability.  Thereafter, in his November 2012 Substantive Appeal, VA Form 9, he requested another examination because he alleged that his service-connected left knee disability had caused his right knee to degenerate and become painful.  That VA examination was conducted in July 2016.  

Neither the Veteran nor his representative has raised any issue with respect to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).

Background

The Veteran's May 1961 examination for service entrance revealed no pertinent abnormality.  In an adjunct medical history questionnaire he reported not having or having had swollen or painful joints; cramps in his legs; arthritis or rheumatism; bone, joint, or other deformity; lameness; and "trick" or locked knee.  

The Veteran's May 1964 examination for service discharge revealed no pertinent abnormality.  In an adjunct medical history questionnaire he reported not having or having had swollen or painful joints; cramps in his legs; arthritis or rheumatism; bone, joint, or other deformity; lameness; and "trick" or locked knee.  

In an attachment to the Veteran's September 2010 claim for service connection he reported that he believed that he developed a bilateral knee condition due to numerous inservice parachute jumps.  

On VA examination in July 2011 the Veteran reported having had the onset of knee problems 15 years or more ago.  His inservice job was a parachute rigger.  He reported having pain on the lateral aspect of his knees, weakness, stiffness, fatigability, and giving out.  He did not require any assistive devices for ambulation.  He was able to perform routine daily activities, but at times it was painful to do so.  On physical examination there was no instability of either knee.  There was full range of motion of each knee and no additional limitation of motion with repetition of motions.  No impairment of sensation, reflexes or strength was found.  Mild crepitus was felt in the left knee.  It was reported that flare-ups consisted of increased pain and giving out, most notably when traversing steps or stairs.  The diagnoses were left knee osteoarthritis but a normal right knee.  It was opined that the Veteran's left knee degenerative joint disease (DJD) was as likely as not related to his many inservice parachute jumps.  The examiner reported that knee conditions were well documented complications of parachute jumps.  Jump trauma to the joint could initiate or hasten the onset of osteoarthritis.  Lumbosacral spine X-rays were reviewed and demonstrated spondylosis from L3 to L5 but there were bony abnormalities noted.  The examiner stated that there was no documentation of an abnormal gait which would have implied that a lumbosacral strain was caused by arthritis of the knees.  It was felt that the diagnosed lumbar strain was as likely as not related to parachute jumps.  It was noted that spondylosis and spurring were bone growth/repair to the bones.  

A February 1, 2012 VA outpatient treatment (VAOPT) record reflects that the Veteran's medications consisted only of over-the-counter medications for back and knee discomfort.  

On VA examinations in February 2012 for evaluating the severity of the Veteran's service-connected low back and left knee disorders, all incidental findings pertaining to his right knee were normal.  

In VA Form 9, Appeal to the Board, the Veteran related that not only did he believe that he had bilateral knee conditions due to multiple inservice parachute jumps but, also, that over the years his service-connected left knee disability had caused his right knee to degenerate.  

On VA examination in July 2016 the Veteran's electronic folder (VBMS and Virtual VA) as well as VA electronic treatment records (CPRS) were reviewed.  It was noted that the Veteran's STRs were silent regarding right knee complaints or a diagnosed right knee condition.  He was initially seen for his right knee at the VA examination in 2011 and that examination report reflects that no diagnosed right knee condition was found.  Treatment records up to the 2011 VA examination were silent regarding right knee complaints or a diagnosed right knee condition.  CPRS treatment records since 2011 were silent regarding right knee complaints or a diagnosed right knee condition.  There were no submitted non-VA records showing a diagnosed right knee condition.  He had not sought medical attention for the claimed right knee condition.  During service in an airborne division, the Veteran had at least 30 military parachute jumps, and several hundred jumps for a parachute demonstration team.  After service he had been employed in the construction industry.  

The Veteran reported that during a night jump, they landed on the runway and he injured both knees.  He reported having had intermittent issues with knee giving out and pain and limitations in kneeling.  He reported worsening symptoms with lifting activities, climbing ladders, and prolonged standing activities.  He reported having noticed knee symptoms 10 to 15 years ago.  He related having pain over the lateral joint line of the knee.  He denied swelling.  He had not sought medical attention for his right knee condition.  He reported having flare-ups consisting of symptoms worsening when climbing up ladders or with lifting activities.  He reported having functional loss consisting of pain and, intermittently, a sensation of the knee giving out.  

On physical examination the Veteran had full extension but flexion of the right knee was limited to only 115 degrees (140 degrees being normal).  However, the examiner reported that this, itself, did not contribute to functional loss.  There was crepitus but there was no pain on weight-bearing or any localized tenderness or pain on palpation of the joint or associated soft tissue.   The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional functional loss or range of motion after three repetitions.  The examination was not conducted immediately after repetitive use over time or during a flare-up.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  Right knee strength was normal and there was no muscle atrophy.  There was no history of right knee recurrent subluxation, lateral instability or recurrent effusion.  He had never had a meniscus condition.  

Right knee X-rays of July 11, 2016 revealed the bony alignment of the right knee was within normal limits, there were displaced fractures or dislocations, and no degenerative changes were seen.  It was reported that the condition impacted his ability to perform any type of occupational task because his symptoms were triggered by climbing ladders.  

The examiner opined that any right knee condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness because the available treatment records were silent regarding a diagnosed right knee condition or complaints or a right knee condition.  There was no diagnosed right knee condition to provide a basis for service connection and right knee X-rays found no abnormality.

It was also opined that a right knee condition was less likely than not proximately due to or the result of the Veteran's service-connected left knee condition because the available treatment records were silent regarding a diagnosed right knee condition or complaints or a right knee condition.  There was no diagnosed right knee condition to provide a basis for service connection.  Right knee X-rays had found no abnormality.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis or disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  


Analysis

Initially, the Board observes that although the Veteran has reported having sustained multiple inservice right knee injuries from parachute jumps, the STRs are negative for signs, symptoms, complaints, history, treatment or diagnosis of any right knee disability.  The Veteran's separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

In fact, the earliest contemporary evidence of any complaints of the right knee do not antedate his 2010 original claim for service connection for right knee disability.  Moreover, he has never sought or received treatment for signs, symptoms, or complaints of right knee disability at any time.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Although the Veteran is certainly competent to attest to the symptoms in his right knee which he experiences, e.g., pain or giving way, he lacks the medical education, training and expertise to provide competent evidence that such symptoms are due to injury(ies) of service origin or to his service-connected left knee disability.  It is significant to note that at the 2011 VA examination the Veteran reported that he had begun noticing symptoms in his knees about 15 or more years ago.  If only 15 years prior to the 2011 examination, this would antedate the onset of his symptoms to about 1996, a time more than 30 years after his discharge from active service.  And, even if the onset of the symptom was, in fact, somewhat more than 15 years earlier this would still be a point in time many years after his discharge from active service.  The Veteran's statements of his belief that he now has a right knee disability due to inservice injury(ies) are subject to the frailties of human recollection and are nonspecific and simply too vague to be of any real value inasmuch as those statements were no more than generic in nature.  

While the 2011 VA examination found that despite this late onset of symptoms in the left knee, that it was more than likely that the left knee disability was of service origin, that opinion was based on examination findings and radiological changes within the right knee consistent with, at a minimum, the existence of left knee pathology but no such examination findings or radiological changes were found in the right knee even five years later at the time of X-rays in conjunction with the 2016 VA examination.  

In fact, the references after service of the right knee are no more than mere clinical recordation of the Veteran's putative history of symptoms relative to his right knee.  Even the recent 2016 report of his having flare-ups or functional loss are nothing more than a history related by the Veteran.  The comment by the 2016 VA examiner that his putative condition impacted performing occupational tasks was predicated upon no more than the history the Veteran reported at that time, i.e., that his symptoms were triggered by climbing ladders.  No other conclusion can be reach with respect to the report of the 2016 VA examination in light of the conclusions reached by that examiner that a right knee disability was less likely as not incurred inservice and less likely as not related to the service-connected left knee disability because the Veteran had no diagnosed right knee disorder.  In this regard, the Board notes that the 2016 VA examiner did not specifically render an opinion as to whether the service-connected left knee disability aggravated a right knee condition.  However, inasmuch as that examiner specifically found that there was no diagnosed right knee disorder, there cannot be or have been any such aggravation.  

In sum, while the Veteran does have complaints referable to his right knee, the Veteran's lay testimony alone is insufficient to establish that he also now has or has ever had a chronic disease of the right knee, including as due to or aggravated by his service-connected left knee disability, or chronic disabling residuals of inservice injury(ies) of the right knee.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In sum, the Veteran's statements as to his belief that he has chronic residual disability of the right knee stemming either from inservice injury(ies) or due to or aggravated by his service-connected left knee disability, are in substance, actually a medical opinion in the guise of lay evidence and, as such, are not competent because the Veteran does not have the education, training or expertise to render a medical opinion.  38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

The Veteran is competent to state that he sustained an injury during service and that he thereafter had pain.  However, the mere presence of pain does not equate to a finding that a chronic disability was incurred during service.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); see also 68 Fed.Reg. 51454 (Aug. 27, 2003) (setting for new rating criteria for the evaluation of disabilities of the spine, and stating that "[p]ain alone cannot be evaluated without being associated with an underlying pathologic abnormality.")  The exception to this is that pain can evidence a qualifying chronic disability for an 'undiagnosed illness' under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (requiring service in Southwest Asia during the Persian Gulf Conflict).  In this case, virtually all of the Veteran's military service was prior to the Persian Gulf Conflict.  See 38 U.S.C.A. § 101(33) and 38 C.F.R. § 3.2(i).  

Accordingly, the preponderance of the evidence is against the claim for service connection for a right knee disorder, including residuals of a right knee injury.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disorder (claimed as residuals of a right knee injury) is denied




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


